Citation Nr: 0638782	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-42 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for obstructive sleep 
apnea. 

3.  Evaluation of vascular headaches and cervicogenic 
headaches, secondary to degenerative joint disease of the 
cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for vascular headaches and 
cervicogenic headaches, secondary to cervical degenerative 
joint disease of cervical spine, evaluated as 0 percent 
disabling.  That rating decision also denied service 
connection for sinusitis and obstructive sleep apnea, 
breathing problems.  The veteran perfected a timely appeal to 
that decision.  Subsequently, in a September 2005 rating 
decision, the RO increased the evaluation for the service-
connected headache disability from 0 percent to 10 percent.  
A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
veteran's headache disability remains in appellate status.  

In his substantive appeal (VA Form 9), received in December 
2004, the veteran requested a hearing before a Decision 
Review Officer (DRO).  Such a hearing was scheduled for March 
31, 2005; however, the veteran subsequently contacted the RO 
on March 31, 2005 and canceled the hearing.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  Sleep apnea is related to military service.  

2.  The veteran's vascular and cervicogenic headaches are not 
productive of characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for vascular and cervicogenic headaches, secondary to 
degenerative joint disease of the cervical spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.124a, 
Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims (Court) must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, VA satisfied its duty 
to notify by means of a letter dated in December 2003 from 
the agency of original jurisdiction (AOJ) to the veteran that 
was issued prior to the initial AOJ decision.  That letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, supra.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
obstructive sleep apnea, and a higher evaluation for vascular 
and cervicogenic headaches, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran served on active duty from April 1993 through 
June 1996.  The service medical records show that the veteran 
was seen on several occasions for complaints of headaches.  
The veteran was seen in December 1993 with complaints of 
headaches associated with sinuses, congestion, post nasal 
drip, and running nose with yellowish mucus.  He denied any 
chest pain or shortness of breath.  The assessment was upper 
respiratory infection.  In July 1994, the veteran was seen 
for complaints of headaches for the past 4 hours; he reported 
gradual onset of headaches, which he described as pounding 
and frontal.  The assessment was vascular headaches.  In 
October 1995, the veteran complained of recurring right sided 
throbbing headaches for the past 2 years.  The assessment was 
vascular headaches.  The records do not reflect any 
complaints or findings of a sleep disorder.  

The veteran's claim for service connection for headaches and 
breathing problem was received in November 2003.  Submitted 
in support of the veteran's claims were VA progress notes, 
dated from March 2003 to December 2003, reflecting treatment 
for several disabilities, including headaches.  During a 
clinical visit in March 2003, he had complaints of headaches 
on and off for the past 6 months.  The assessment was 
headaches, possibly migraine type; and hypertension.  Similar 
diagnoses were reported in June 2003.  Received in December 
2003 were VA progress notes, dated from September 1999 to 
November 2003, reflecting treatment for migraine headaches 
and hypertension.  

During a clinical visit in December 2003, the veteran 
complained of daytime tiredness and his wife complained of 
snoring.  The assessment was sleep apnea.  

The veteran was afforded a VA compensation examination in 
January 2004, at which time he complained of a headache that 
begins at the base of his skull and the top of his spine.  He 
noted that the headaches occurred with neck pain and radiated 
from that point around his head.  He rated the headaches from 
3 to 6 out of 10 and non-prostrating in nature.  The veteran 
noted that the headaches last for several hours.  The veteran 
also reported that, in the past six months, he began snoring 
and in the middle of the night, he will stop breathing and 
suddenly gasp for air.  It was noted that a sleep study 
revealed obstructive sleep apnea syndrome, mild primary 
snoring.  The pertinent diagnoses were cervicogenic 
headaches, secondary to degenerative joint disease of the 
cervical spine, and mild obstructive sleep apnea.  

Received in February 2004 were treatment records from Del Sol 
Medical Center, dated from July 2002 to November 2003.  The 
records show that the veteran was seen in the emergency room 
in July 2002, with complaints of headaches and swelling to 
the head; he reported having headaches with swelling to the 
temporal area, with some nausea for the past two months.  A 
CT scan was reported to be normal.  The clinical impression 
was severe headache, possible viral headache.  The veteran 
was seen in May 2003 for complaints of eye pain; at that 
time, it was noted that he had a history of hypertension.  He 
was seen in November 2003 with complaints of headaches, 
nausea, and chest and neck pain.  No pertinent diagnosis was 
noted.  

During a clinical visit in March 2003, the veteran complained 
of recurrent headaches sometimes associated with high blood 
pressure; it was noted that those headaches are relieved with 
rest and migraine formula Excedrin.  Following an evaluation, 
the assessment was headaches, possibly migraine type, and 
hypertension.  The veteran was seen in December 2003 for 
complaints of daytime tiredness and his wife's complaints of 
snoring.  The assessment included hypertension and 
questionable sleep apnea.  

The veteran was seen in June 2004, with complaints of 
headaches for the past couple of months located on the sides 
of the head to occiput and neck.  The veteran reported nausea 
and photophobia, but no vomiting.  The assessment was 
migraine.  When seen in July 2004, the veteran indicated that 
he still gets bitemporal headaches; it was noted that the 
veteran has sleep apnea.  The assessment was hypertension, 
sleep apnea, and headaches.  

Received in December 2004 were treatment reports from the 
Federal Law Enforcement training center, dated from February 
1998 to June 2002, reflecting ongoing treatment for several 
disabilities, including headaches.  

Of record is a statement from Dr. Kenneth A. Lee, with the 
Soldier Family Medical Center, dated in December 2004, who 
noted that the effects of sleep apnea on a human body were 
several.  Dr. Lee explained that a sleep apnea patient can 
experience cramps in their legs as well as frequent severe 
headaches.  Dr. Lee also noted that the effects of sleep 
apnea on raising the blood pressure were very well document; 
it is estimated that 50 percent of sleep apneal patients have 
high blood pressure.  Unexplained shortness of breath with 
pain or pressure in the chest was often an effect of sleep 
apnea.  He noted that frequent urination at night can also be 
an effect of sleep apnea.  Dr. Lee reported that the most 
command effects of sleep apnea were easy fatigability and 
excessive daytime sleepiness with early morning headaches; 
and, recently, depression, learning and memory problems have 
been associated as an effect of sleep apnea.  Dr. Lee further 
noted that, if the diagnosis of sleep apnea is made early 
enough and treatment started the physical and mental damage 
is minimal; but often many of these effects and symptoms are 
not initially associated with sleep apnea until years later.  

Received in January 2005 were VA progress notes, dated from 
December 2004 to January 2005.  In December 2004, the veteran 
was referred to the chest clinic for evaluation of sleep 
apnea.  The physician reported that the veteran had a history 
of having been diagnosed with obstructive sleep apnea 
recently, but he stated that he probably had it during his 
military service and that it was misdiagnosed.  The veteran 
indicated that, while in the military, he was a commander's 
driver and when being in convoy sometimes he would feel very 
sleepy.  The veteran reported that he fell asleep one time 
while driving on a road; he was pulled to the side by the 
police because his driving was very erratic; he was advised 
to go to the next rest stop and sleep for 20 minutes or so.  
The veteran indicated that he did not wake up until the next 
day.  He indicated that he would also fall asleep while 
talking to other people.  The impression was mild obstructive 
sleep apnea syndrome.  

Also of record is a VA progress note from a pulmonary 
consultant, dated in April 2005, confirming the fact that the 
veteran related a history of symptoms due to his sleep apnea 
beginning in 1994.  The physician noted that the clearest 
episode which related to sleep apnea was the fact that in 
1996, while the veteran was still in service, he was pulled 
to the side of the road by the police because his driving was 
very erratic and he was somnolent at the time; he was advised 
to go to the next rest stop and sleep for 20 minutes for so.  
The veteran indicated that he did as was instructed but he 
did not wake up until the following day.  The examiner noted 
that this was compatible with diagnosis of sleep deprivation 
syndrome.  

Received in April 2005 were treatment reports from Dr. Steven 
K. Crouse, dated in January 2005.  Dr. Crouse indicated that 
the veteran was referred to him for evaluation of headaches; 
he noted that the veteran began having headaches 
approximately 10 years ago while he was in the military.  It 
was noted that the headaches were initially bifrontal to bi-
orbital, occurring about three times a week lasting two hours 
to two days.  A little over a year ago, he had the onset of a 
different type of headache which he described as being 
bitemporal going into the occiput occurring four to five 
times a week lasting all day and especially noted in the 
morning.  Dr. Crouse noted that the veteran has been on CPAP 
for about three months and the bifrontal headache has cleared 
completely, but he still has the bitemporal headache with 
associated swelling in the bitemporal region.  He indicated 
that he can get nausea with either headache but photo and 
photophobia mainly with the bifrontal ones.  The veteran 
noted that nothing sets these headaches off and he can with 
either have numbness in the left arm and tingling in the 
fingers and toes.  He stated that there was no warning to the 
headache and between headaches he's normal.  Following a 
physical examination, the examiner's impression was that the 
veteran appeared to have a mixed headache with migraine and 
muscle contraction; he noted that some of the headaches had 
cleared with treatment of the sleep apnea.  

Received in February 2006 were VA progress notes, dated from 
January 2005 to February 2006, reflecting ongoing clinical 
evaluation and treatment for headaches and sleep apnea.  

The veteran was afforded a VA neurological examination in 
April 2006, at which time it was noted that he had vascular 
headaches and cervicogenic headaches secondary to cervical 
degenerative joint disease.  The veteran stated that the 
headache is bitemporal shooting pain, occurring daily since 
he had not been on any medication for the past 8 months; he 
denied any precipitating event or activity.  His condition 
had not aggravating factors.  The flare-ups of headaches can 
last up to 8 hours.  He denied any alleviating factors.  
There was associated pain and fatigue, but he denied any 
weakness.  The veteran noted that pain started in the morning 
upon waking up and persists for 1/2 day.  He reported having 
weekly headaches.  The examiner noted that attacks were not 
prostrating; he noted that ordinary activity was possible.  
Motor and sensory examination was reported as normal.  
Cerebellar examination was normal.  The pertinent diagnosis 
was vascular headaches and cervicogenic headaches secondary 
to cervical degenerative joint disease.  


III.  Legal Analysis-Service Connection.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim. Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Following a careful review of the, the Board concludes that 
service connection is warranted for obstructive sleep apnea.  
In this regard the Board notes that the veteran's private 
physician noted that a sleep apnea patient experiences 
frequent severe headaches.  The record clearly shows that the 
veteran has experienced chronic headaches ever since his 
period of military service.  In a statement dated in December 
2004, Dr. Lee also noted that often many of the effects and 
symptoms of sleep apnea are not initially associated with 
sleep apnea until years later.  It is noteworthy that, during 
an evaluation of his headaches in January 2005, Dr. Crouse 
noted that the veteran appeared to have a mixed headache with 
migraine and muscle contraction; he also noted that some of 
the headache had cleared with treatment of the sleep apnea.  
Additionally, in April 2005, a VA pulmonary consultant 
reported that the veteran had symptoms that were compatible 
with a diagnosis of sleep deprivation syndrome.  Further, the 
Board notes that in Charles v Principi, 16 Vet. App. 370, 
374-75 (2002), the Court held that a lay person, such as the 
veteran is competent to report that he has experienced a 
continuity of symptoms, which have been diagnosed as sleep 
apnea, since service.  

The Board finds the competent evidence, to include the 
veteran's credible statements, together with the probative 
medical opinion supports a finding that the veteran's 
obstructive sleep apnea is attributable to service.  The 
Board finds that service connection is warranted for 
obstructive sleep apnea.  


IV.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1.  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's headache disability has not changed and a 
uniform evaluation is warranted.

The veteran's statements describing the symptoms of his 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's headaches are currently evaluated as 10 percent 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a, Diagnostic Code (Code) 8100.  Under Code 8100, a 10 
percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. Part 4, Diagnostic Code 8100 (2006).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's vascular and 
cervicogenic headaches warrant a rating greater than 10 
percent.  In this regard, the Board notes that the veteran 
may suffer from frequent headaches, as he reports weekly 
headaches, they are not shown to be productive of prostrating 
attacks.  The evidence shows that her attacks are not 
associated with scotoma, nausea, or vomiting.  Significantly, 
during a VA examination in January 2004, the severity of the 
headaches was described as a 3 to 6 on a scale of 1 to 10, 
and non-prostrating in nature.  Moreover, during the most 
recent VA examination in April 2006, the veteran reported 
daily headaches that can last up to 8 hours; however, he also 
noted that he was on any medication for the headaches.  The 
examiner further noted that the headaches were not 
prostrating, and ordinary activity was possible.  
Accordingly, the criteria for a 30 percent evaluation have 
not been met.  While the benefit of any doubt has been given 
to the veteran, it is the conclusion of the Board that his 
request for a higher evaluation must be denied.  

While the veteran has presented lay evidence of more frequent 
headaches, he has not described these more frequent headaches 
as leaving him prostrated or in any way significantly 
interfering with his economic adaptability.  Under the 
circumstances, both the medical and lay evidence does not 
establish prostrating attacks averaging once a month.  
Therefore, a higher evaluation is not warranted for the 
veteran's headaches under Code 8100.  Furthermore, the 
condition has not significantly changed and a uniform rating 
is warranted.  Fenderson v. West, 12 Vet. App. 119 (1998).   

Furthermore, the Board has considered whether the veteran's 
headache disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's headaches have not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b) (1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b) (1) does not provide an additional basis for a 
disability rating in excess of 10 percent for headaches.  


ORDER

Service connection for obstructive sleep apnea is granted.  

An evaluation in excess of 10 percent for vascular and 
cervicogenic headaches, secondary to degenerative joint 
disease of the cervical spine, is denied.  


REMAND

The veteran essentially contends that his current sinusitis 
condition is directly related to symptoms he experienced 
during his military service.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection for sinusitis.  Such 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.  

Significantly, the service medical records show that the 
veteran was seen on June 1993 with complaints of a headache; 
he also complained of rhinorrhea, productive cough, with 
white expectorant.  The assessment was upper respiratory 
infection.  The veteran was next seen on December 16, 1993, 
with complaints of headaches for the past 5 days associated 
with sinus congestion; he also reported post nasal drip, a 
runny nose with yellowish mucus, and a mild productive cough.  
He denied any chest pain or shortness of breath.  Following 
an evaluation, the pertinent diagnosis was maxillary 
sinusitis.  

VA outpatient treatment reports, dated from October 1999 
through November 2003, indicate that the veteran was seen on 
several occasions for complaints of headaches and nasal 
congestion.  These reports reflect a diagnosis of allergic 
rhinitis.  In a treatment report from Edward C. Juarez, dated 
in June 2002, it was noted that the veteran was seen for 
complaints of nasal drainage, post nasal drip, nausea and 
decreased appetite.  The diagnosis was acute sinusitis.  

The Board finds that the evidence is insufficient to 
determine whether the veteran has a sinus condition, which is 
related to service.  VA has not afforded the veteran a 
medical examination.  As the Board cannot exercise its own 
independent judgment on medical matters, a VA examination is 
required, to include an opinion as to whether there is a 
nexus between any current sinus condition, sinusitis, and the 
symptoms he experienced during service.  38 U.S.C.A. § 5103A.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following:

The RO should arrange for an 
otolaryngologic examination to ascertain 
the nature and likely etiology of any 
chronic sinus disorder the veteran may 
have.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  After examining the veteran and 
reviewing the claims file, the examiner 
should offer the following opinion: Is it 
at least as likely as not that any 
current sinus disorder, including 
sinusitis, is related to the veteran's 
period of active service, including any 
symptomatology documented in his service 
medical records?  The examiner must 
explain the rationale for any opinion 
given.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


